PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of an adverse declaratory judgment determining a clause of a letter agreement.
The agreement in question was prepared by representatives of the plaintiff. It contained an ambiguity. The trial judge resolved the ambiguity in favor of the ap-pellee, Washington Federal Savings and Loan Association of Miami Beach, and we find no error in his construction. McGhee Interests, Inc. v. Alexander National Bank, 102 Fla. 140, 135 So. 545; Clark v. Clark, Fla.1955, 79 So.2d 426; Hall v. Hall, Fla. App.1961, 135 So.2d 432; Bacon v. Karr, Fla.App. 1962, 139 So.2d 166, 7 A.L.R.3d 889; Nat Harrison Associates, Inc. v. Florida Power & Light Company, Fla.App. 1964, 162 So.2d 298; Allegheny Mutual Casualty Company v. State, Fla.App.1965, 176 So.2d 362; S & W Motors v. Mack Trucks, Inc., Fla.App. 1967, 198 So.2d 70; 7 Fla.Jur., Contracts, §§ 73, 74 and 87.
Therefore, the declaratory judgment here under review be and the same is hereby affirmed.
Affirmed.